
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 735
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2009
			Ms. Moore of
			 Wisconsin (for herself, Mr. Ryan of
			 Wisconsin, Mr. Kind,
			 Ms. Baldwin, and
			 Mr. Petri) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Commemorating the fourth annual Milwaukee
		  Brides Walk and recognizing all Brides Walks held to protest against domestic
		  violence.
	
	
		Whereas the first Brides Walk was held in
			 New York over 8 years ago in memory of Gladys Ricart, who was brutally murdered
			 by an abusive ex-boyfriend on her wedding day as she was handing the floral
			 bouquets to her bridesmaids;
		Whereas the first Brides Walk was started by Josie Ashton,
			 a domestic violence advocate who put on her wedding dress and started a
			 1,600-mile march down the East Coast from New York;
		Whereas every year women across the world organize walks
			 dressed as brides to not only remember Gladys Ricart, but to protest against
			 domestic violence;
		Whereas domestic violence is the willful intimidation,
			 assault, battery, sexual assault, or other abusive behavior perpetrated by an
			 intimate partner against another, which includes women and men;
		Whereas 1 in 4 women will experience domestic violence
			 during her lifetime;
		Whereas 1 in 5 women and 1 in 33 men have experienced an
			 attempted or completed rape;
		Whereas on average, more than 3 women are murdered by
			 their husbands or boyfriends in the United States every day;
		Whereas 1,247 women and 440 men were killed by an intimate
			 partner in 2000;
		Whereas 30 percent of Americans say they know a woman who
			 has been physically abused by her husband or boyfriend in the past year;
		Whereas roughly 300,000 to 400,000 men are treated
			 violently by their wife or girlfriend;
		Whereas in Wisconsin in 2007, 37 individuals lost their
			 lives at the hands of a current or former partner, or were present at the scene
			 when domestic violence was occurring and lost their lives during the
			 incident;
		Whereas in 2007, Wisconsin domestic abuse programs
			 provided service to 28,655 women, 8,915 children, and 3,103 men;
		Whereas the Milwaukee Brides Walk was the first Brides
			 Walk in the state of Wisconsin and took place on September 17, 2006, the second
			 Brides Walk took place on September 16, 2007, and the third Brides Walk took
			 place on September 14, 2008; and
		Whereas the purpose of the 2009 Milwaukee Brides Walk will
			 be to honor the memory of deceased victims and promote awareness of domestic
			 violence issues in the Latino community: Now, therefore, be it
		
	
		That the House of Representatives
			 commemorates the fourth annual Milwaukee Brides Walk and recognizes all Brides
			 Walks held to protest against domestic violence, and honors the memories of all
			 victims of domestic violence.
		
